DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 17, 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Uchino et al. (U.S. PGPub 2015/0304915), hereinafter referred to as Uchino in view of Kim et al. (U.S. PGPub 2013/0329691), hereinafter referred to as Kim_1.
Regarding claim 1, Uchino teaches a method comprising: 
configuring a user equipment (UE) for carrier aggregation with N serving cells, where N is a positive integer (In the carrier aggregation, a primary cell for maintaining connectivity between a base station (eNB: evolved Node B) and a mobile station (UE: User Equipment) and a secondary cell which is additionally configured for the mobile station connecting the primary cell are used; See [0054]); 
deactivating (N - M) of the N serving cells, where M is a positive integer less than N (the base station transmits a MAC CE in the MAC layer to the mobile station to transition the secondary cell to the activation/deactivation state. The Scell state management unit transitions the state of the secondary cell upon receiving the instruction of the state transition from the base station; See [0072] and [0087]); 
while the (N - M) are deactivated, providing hybrid automatic repeat request acknowledgment (HARQ-ACK) information from the UE for only the M serving cells (when the state of the secondary cell in which uplink control information is to be transmitted on the PUCCH is the deactivation state, the transmission control unit stops transmission of the uplink control information in the secondary cell; See Fig. 8, s117 and [0108]). 
Uchino fails to teach while the (N - M) are deactivated, scheduling the UE to receive downlink data from M of the N serving cells at a first time.
Kim_1 teaches while the (N - M) are deactivated, scheduling the UE to receive downlink data from M of the N serving cells at a first time (In an activated serving cell, PDCCH monitoring, transmission of an SRS (when configured), CSI measurement and scheduling, etc. are performed. However, these processes are not performed in a deactivated serving cell; See [0129]). 
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Uchino to include while the (N - M) are deactivated, scheduling the UE to receive downlink data from M of the N serving cells at a first time taught by Kim_1 in order to provide for improved transmission efficiency and minimize resource wastage.

Regarding claim 3, Uchino fails to teach the method of claim 1, comprising providing Channel State Information (CSI) from the UE for only the M serving cells.  
Kim_1 teaches providing Channel State Information (CSI) from the UE for only the M serving cells (In an activated serving cell, PDCCH monitoring, transmission of an SRS (when configured), CSI measurement and scheduling, etc. are performed. However, these processes are not performed in a deactivated serving cell; See [0129]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Uchino to 

Regarding claim 5, Uchino further teaches the method of claim 1, comprising signaling the UE by a Medium Access Control (MAC) element which of the N serving cells are active (In order to transition the secondary cell to the activation or deactivation state, the base station 200 transmits a MAC CE in the MAC layer to the mobile station to transition the secondary cell to the activation/deactivation state; See [0087]).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Uchino in view of Kim as applied to claim 1 above, and further in view of Nayeb Nazar et al. (U.S. PGPub 2011/0243066), hereinafter referred to as Nayeb Nazar.
Regarding claim 4, Uchino in view of Kim_1 fails to teach the method of claim 1, comprising indicating by downlink control information on a downlink control channel which of the N serving cells generate Hybrid Automatic Repeat Request Acknowledgement for an uplink subframe.  
Nayeb Nazar teaches indicating by downlink control information on a downlink control channel which of the N serving cells generate Hybrid Automatic Repeat Request Acknowledgement for an uplink subframe (See [0150]-[0152]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Uchino in view of Kim to include indicating by downlink control information on a downlink control .
	

Claims 15, 12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. PGPub 2012/0320826), hereinafter referred to as Kim_2 in view of Takeda et al. (U.S. PGPub 2015/0327230), hereinafter referred to as Takeda.
Regarding claim 15, Kim_2 teaches a method, comprising: 
receiving a plurality of control bits (a bit-stream consisting of ACK/NACK information bits and SR information bits; See [0207]); 
encoding the control bits with a convolutional encoder to produce encoded control bits (channel coding is performed on a bit-stream consisting of an ACK/NACK information bit and an SR information bit for each CC; See [0207]); 
modulating the encoded control bits to produce Quadrature Phase Shift Keying (QPSK) symbols (The scrambled encoding information bit is modulated by the use of a modulator. A modulation symbol sequence consisting of a QPSK symbol configured by modulating the scrambled encoding information can be generated; See [0209]); 
spreading the QPSK symbols with a Discrete Fourier Transform (DFT) to produce DFT-spread symbols (With respect to QPSK symbols in each slot, discrete Fourier transform (DFT) for generating a single carrier waveform is performed in each slot; See [0210]);
The spread sequence is mapped to a subcarrier in the resource block, slot 0 and slot 1 of PUCCH RB; See [0213]); 
performing an Inverse Fast Fourier Transform on the DFT-spread symbols to produce Single-Carrier Frequency Division Multiple Access (SC-FDMA) control information symbols in an uplink subframe (it is converted into a time-domain signal by using inverse fast Fourier transform (IFFT). Each of QPSK symbols d0 to d11 and d12 to d23 is time-spread across 5 SC-FDMA symbols in one slot; See [0213] and [0215]); and 
transmitting the uplink subframe (transmitted via a radio frequency (RF) unit; See [0213]).  
Kim_2 fails to explicitly teach that the spreading uses the length-24 Discrete Fourier Transform.
Takeda teaches the output 48-bit sequence is subjected to phase shift modulation (QPSK) into 24 symbols and then subjected to DFT processing (See Fig. 6 and [0043]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Kim_2 to include spreading the QPSK using length-24 Discrete Fourier Transform taught by Takeda in order to control feedback control appropriately in uplink transmission when carrier aggregation is applied.

Regarding claim 12, Kim_2 further teaches the method of claim 15, wherein the step of encoding comprises tail-biting convolutional encoding (the channel coding may be any one of simple repetition, simplex coding, RM coding, punctured RM coding, tail-biting convolutional coding (TBCC); See [0197]).  

		
Regarding claim 16, Kim_2 further teaches the method of claim 15, comprising mapping the DFT-spread symbols across the SC-FDMA symbols of a Physical Resource Block (PRB) pair in a subframe (See [0213]-[0215]).  

Regarding 17, Kim_2 teaches a method comprising: 
receiving a plurality of control bits (a bit-stream consisting of ACK/NACK information bits and SR information bits; See [0207]); 
encoding the control bits with a convolutional encoder to produce encoded control bits (channel coding is performed on a bit-stream consisting of an ACK/NACK information bit and an SR information bit for each CC; See [0207]); 
modulating the encoded control bits to produce Quadrature Phase Shift Keying (QPSK) symbols (The scrambled encoding information bit is modulated by the use of a modulator. A modulation symbol sequence consisting of a QPSK symbol configured by modulating the scrambled encoding information can be generated; See [0209]); 
spreading the QPSK symbols with a Discrete Fourier Transform (DFT) to produce DFT-spread symbols (With respect to QPSK symbols in each slot, discrete Fourier transform (DFT) for generating a single carrier waveform is performed in each slot; See [0210]); 
The spread sequence is mapped to a subcarrier in the resource block, slot 0 and slot 1 of PUCCH RB; See [0213]);
 performing an Inverse Fast Fourier Transform on the DFT-spread symbols to produce Single-Carrier Frequency Division Multiple Access (SC-FDMA) control information symbols in an uplink subframe (it is converted into a time-domain signal by using inverse fast Fourier transform (IFFT). Each of QPSK symbols d0 to d11 and d12 to d23 is time-spread across 5 SC-FDMA symbols in one slot; See [0213] and [0215]); and 
transmitting the uplink subframe (transmitted via a radio frequency (RF) unit; See [0213]).  
Kim_2 fails to teach that the spreading uses the length-24 Discrete Fourier Transform and wherein a Physical Uplink Control Channel (PUCCH) resource index n is dynamically signaled from 0 to a number of uplink RBs minus 1.
Takeda teaches the output 48-bit sequence is subjected to phase shift modulation (QPSK) into 24 symbols and then subjected to DFT processing (See Fig. 6 and [0043]) and the user terminal is notified, by higher layer signaling, of four sets each having one or two PUCCH resources (for example, Ch3, Ch4) for uplink PCell. Then, a predetermined PUCCH resource is dynamically designated from the plural PUCCH resources, using ACK/NACK resource indicator (ARI) included in the downlink control information to schedule PDSCH for SCell (See [0042]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Kim_2 to include spreading the QPSK using the length-24 Discrete Fourier Transform and 

Regarding claim 18, Kim_2 teaches a method comprising:
receiving a plurality of control bits (a bit-stream consisting of ACK/NACK information bits and SR information bits; See [0207]); 
encoding the control bits with a convolutional encoder to produce encoded control bits (channel coding is performed on a bit-stream consisting of an ACK/NACK information bit and an SR information bit for each CC; See [0207]); 
modulating the encoded control bits to produce Quadrature Phase Shift Keying (QPSK) symbols (The scrambled encoding information bit is modulated by the use of a modulator. A modulation symbol sequence consisting of a QPSK symbol configured by modulating the scrambled encoding information can be generated; See [0209]); Appl. No.: 14/718,616Page 4 of 7 TI-75752 
Amendmentspreading the QPSK symbols with a Discrete Fourier Transform (DFT) to produce DFT-spread symbols (With respect to QPSK symbols in each slot, discrete Fourier transform (DFT) for generating a single carrier waveform is performed in each slot; See [0210]); 
mapping the spread symbols into two contiguous Resource Blocks (RBs) (The spread sequence is mapped to a subcarrier in the resource block, slot 0 and slot 1 of PUCCH RB; See [0213]); and 
it is converted into a time-domain signal by using inverse fast Fourier transform (IFFT). Each of QPSK symbols d0 to d11 and d12 to d23 is time-spread across 5 SC-FDMA symbols in one slot; See [0213] and [0215]); and 
transmitting the uplink subframe (transmitted via a radio frequency (RF) unit; See [0213]).  
Kim_2 fails to teach that the spreading uses the length-24 Discrete Fourier Transform and wherein a Physical Uplink Control Channel (PUCCH) resource index n is dynamically signaled from 0 to two times a number of uplink RBs minus 1.
Takeda teaches the output 48-bit sequence is subjected to phase shift modulation (QPSK) into 24 symbols and then subjected to DFT processing (See Fig. 6 and [0043]) and the user terminal is notified, by higher layer signaling, of four sets each having one or two PUCCH resources (for example, Ch3, Ch4) for uplink PCell. Then, a predetermined PUCCH resource is dynamically designated from the plural PUCCH resources, using ACK/NACK resource indicator (ARI) included in the downlink control information to schedule PDSCH for SCell (See [0042]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Kim_2 to include spreading the QPSK using the length-24 Discrete Fourier Transform and wherein a Physical Uplink Control Channel (PUCCH) resource index n is dynamically signaled from 0 to two times a number of uplink RBs minus 1 taught by Takeda in order .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim_2 in view of Takeda as applied to claim 15 above, and further in view of Lin (U.S. PGPub 2012/0243505), hereinafter referred to as Lin.
Regarding claim 13, Kim_2 in view of Takeda fails to teach the method of claim 15, wherein the encoded control bits are rate matched according to a number of frequency tones available for transmission.  
Lin teaches wherein the encoded control bits are rate matched according to a number of frequency tones available for transmission (See [0039]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Kim_2 in view of Takeda to include wherein the encoded control bits are rate matched according to a number of frequency tones available for transmission taught by Lin in order to improve wireless communications.
	
	
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim_2 in view of Takeda as applied to claim 15 above, and further in view of Baldemair et al. (U.S. PGPub 2013/0208665), hereinafter referred to as Baldemair.
Regarding claim 19, Kim_2 teaches the method of claim 15, wherein the control bits comprise Hybrid Automatic Repeat Request Acknowledgement (HARQ-ACK) bits (a bit-stream consisting of ACK/NACK information bits and SR information bits; See [0207]) and wherein a first encoding and rate matching is applied to the An encoding information bit generated as a result of channel coding can be rate-matched by considering a resource to be mapped and a modulation symbol order; See [0208]), but fails to teach wherein the control bits are Channel State Information (CSI) bits and a second encoding and rate matching is applied to the CSI bits. Kim_2 in view of Takeda also fails to teach of the limitation. 
Baldemair teaches applying different encoders and rate matching to ACK/NACK and CSI bits (Separate encoders 1110 and 1120 are used to encode ACK/NACK and CSI bits, respectively. Rate matchers 1130 and 1140 adapt the ACK/NACK and CSI code blocks to fit into their allocated bit sizes, under the control of the control unit; See [0081] and [0084]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Kim_2 in view of Takeda to include applying different encoding and rate matching to HARQ-ACK and CSI bits taught by Baldemair in order to efficiently use resources for PUCCH using carrier aggregation.
	
	
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim_2 in view of Takeda and Baldemair as applied to claim 19 above, and further in view of Wang et al. (U.S. PGPub 2016/0112994), hereinafter referred to as Wang.
Regarding claim 20, Kim_2 in view of Takeda and Baldemair fails to teach the method of claim 19, wherein the HARQ-ACK bits are mapped to the SC-FDMA symbols adjacent a Demodulation Reference Signal (DMRS) SC-FDMA symbol in each slot of a subframe.
it is defined that an ACK/NACK response signal is mapped to an SC-FDMA symbol adjacent to a DMRS; See [0287]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Kim_2 in view of Takeda and Baldemair to include wherein the HARQ-ACK bits are mapped to the SC-FDMA symbols adjacent a Demodulation Reference Signal (DMRS) SC-FDMA symbol in each slot of a subframe taught by Wang in order to optimize communication.
	

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-5, 12-13 and 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
On page of the Applicants’ Response, Applicants state that Guan et al. (U.S. PGPub 2015/0156768) in view of Nayeb Nazar et al. (U.S. PGPub 2011/0243066) fails to teach deactivating (N - M) of the N serving cells, where M is a positive integer less than N; while the (N - M) are deactivated, scheduling the UE to receive downlink data from M of the N serving cells at a first time; and while the (N - M) are deactivated, providing hybrid automatic repeat request acknowledgment (HARQ-ACK) information from the UE for only the M serving cells.
U.S. PGPub 2015/0304915) in view of Kim et al. (U.S. PGPub 2013/0329691) which teaches the limitations as claimed.
	On page 6 of the Applicants’ Response, Applicants state that Guan and Nayeb Nazar fails to teach modulating the encoded control bits to Quadrature Phase Shift Keying (QPSK) symbols; spreading the QPSK symbols with a length-24 Discrete Fourier Transform (DFT) to produce DFT-spread symbols; mapping the spread symbols into two contiguous Resource Blocks (RBs); performing an Inverse Fast Fourier Transform on the DFT-spread symbols to produce Single-Carrier Frequency Division Multiple Access (SC-FDMA) control information symbols in an uplink subframe.
	Examiner agrees and has thus introduced Kim (U.S. PGPub 2012/0320826) view of Takeda et al. (U.S. PGPub 2015/0327230) which teaches the limitations as claimed above.

Conclusion
Additional prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found on the PTO-892 (Notice of References Cited) form.

Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX 





/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        1/14/2022